Citation Nr: 1515939	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  08-07 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a left ankle disability.

3.  Entitlement to service connection for a right shoulder disability, to include as secondary to a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1983.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2009, the appellant testified at a hearing before a Veterans Law Judge who has since retired from the Board.  In compliance with VA's governing laws and regulations, the Veteran was sent a letter in January 2015 notifying her of her right to another hearing before a different Veterans Law Judge. 38 U.S.C.A. § 7107(c) (West 2002); C.F.R. § 20.717 (2014).  As of this time, the Veteran has not responded to the January 2015 letter and has not requested another hearing before the Board. The Board will therefore proceed with adjudication.

In March 2010, the Board remanded the case for further development.  Thereafter, in an April 2012 decision, the Board denied the claims and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Order, the Court remanded the claim to the Board.  In compliance with the Court Order, the Board remanded the claim in February 2014 to afford the Veteran a new VA examination.  

Following remand by the Board, the Veteran was afforded a VA examination in April 2014.  The examiner met with the Veteran and reviewed the claims file, to include the Veteran's treatment records and current imaging studies of the Veteran's left ankle.  The Board finds the examination to be adequate and that a new remand is not necessary to comply with the holding in Stegall v. West, 11 Vet. App. 268 (1998).
FINDINGS OF FACT

1.  The Veteran sought treatment for her left ankle during service in August 1982 and January 1983; thereafter, by her own admission, she did not seek treatment for a period of 20 years.

2.  A left ankle disability manifested by degenerative changes did not have its clinical onset during service or within one year of discharge from service; the most recent imaging studies show an objectively normal ankle without arthritis.

3. A right knee disability did not have its clinical onset in service, is not otherwise related to service, and is not due to or aggravated by a disability that is service-connected.

4.  A right shoulder disability did not have its clinical onset in service, is not otherwise related to service, and is not due to or aggravated by a disability that is service-connected.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2014).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).

3.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, in September 2006 and November 2006 pre-adjudication letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what she needed to provide and what would be obtained by VA.  Following a February 2014 remand by the Board, the Veteran was sent a notice letter regarding evidence necessary to support a claim for service connection on a secondary basis. 

VA also obtained relevant records, to include the Veteran's service treatment records, private treatment records, Social  Security Administration (SSA) records, and VA treatment records through March 2015.  At her hearing before the Board, the Veteran indicated that the post-service treatment she received for her ankle, knee and shoulder was all obtained at the VA starting in the early 2000s.  Records from 2003 to 2015 appear in the claims file; the Board finds that further remand regarding records prior to 2003 would not serve to support the Veteran's claims.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran was afforded examinations of her joints in November 2007, June 2010 and April 2014.  In a March 2010 remand, the Board found the November 2007 examination to be inadequate and remanded the claims for VA treatment records from 2003 and a new examination.  In June 2010, the Veteran underwent another examination and the examiner indicated he had reviewed the claims file.  Although the Board found this examination to be adequate in its April 2012 decision, the case was remanded by the Court based on the failure of the examiner to specifically consider records referenced in the body of the Board's decision.  Pursuant to another remand by the Board, the Veteran was provided another examination in April 2014.  Overall, the Board finds that the medical opinions rendered in this case were supported by an adequate review of the record and consideration of the Veteran's lay statements regarding the onset of her disabilities and her continuing symptoms.  The Board finds that an additional remand is unnecessary as the evidence currently of record allows for a fully informed evaluation of the claims for service connection. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was provided the opportunity to meaningfully participate in the development of her claim.  She did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Based on the foregoing, the Board concludes that no further assistance to the Veteran with the development of the evidence is required.

II.  Entitlement to Service Connection

The Veteran contends that she sustained a left ankle injury while in service and that years later arthritis set in causing her to fall injuring her right knee and shoulder.  See October 2011 Statement in Support of Claim.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013). 

Where a chronic disease under section 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336.  

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed." Id.   

Under section 3.310(a), service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  However, "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage v. Gober, 10 Vet. App. 488, 498 (1997).

Although a Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide a diagnosis of more complex medical conditions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this regard, the Board concludes that degenerative joint disease, or arthritis, is not the kind of condition that is capable of lay diagnosis as it is an internal condition not subject to visual observation and often requires sophisticated imaging tests, such as x-ray or MRI, to confirm a clinical diagnosis that has been made by a medical professional upon examination.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (noting that arthritis should be established by x-ray findings); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  In addition, although a layperson can provide evidence as to some questions of etiology, a question about the etiology of arthritis or a relationship between arthritis and an injury in service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau, 492 F.3d at 1376-77; Barr, 21 Vet. App. at 309; Woehlaer, 21 Vet. App. at 462.  Rather, such a question is a medical matter requiring someone with medical training about the nature and causes of the disease of arthritis to resolve.

The Veteran's service treatment records (STRs) indicate she was seen in August 1982 for a left ankle injury after falling in a hole while playing softball.  There were no findings on x-ray, but mild swelling and tenderness were noted.  Range of motion was good.  The assessment given was soft tissue injury to the left lateral malleolus and sprained ligament.  The Veteran was given light duty and put on crutches for one week.  The Veteran was seen again in January 1983 for left ankle pain.  Swelling and some discoloration were noted.  Range of motion was normal.  A first degree sprain was assessed.  The Veteran was given an ace wrap and an ice pack.  The Veteran's October 1983 separation examination report did not make mention of the left ankle and on the accompanying Report of Medical History, the Veteran indicated she was in "good health."

There is no question that the Veteran sustained an injury to her ankle during service.  The remaining considerations are whether the Veteran has a current disability in her ankle and whether that current disability at least as likely as not had its incurrence in service.

A VA treatment record dated in January 2005 indicated a chief complaint of the right knee giving out and shoulder pain.  It was indicated the Veteran injured her right knee one year ago and had a history of shoulder pain.  The date of injury or date of onset of illness was noted to be 2003.  No reference was made to the left ankle.  In March 2005, the Veteran sought follow-up treatment and the impression was a probable meniscal tear, right knee and impingement syndrome in the right shoulder.

In July 2005, a SSA Request for Medical Assessment indicated the Veteran was applying  for disability due to posttraumatic stress disorder (PTSD), a history of substance abuse, bilateral meniscus tears in the knees, and obesity.  A disability of the ankle was not mentioned.  

A July 2006 VA whole body bone scan noted complaints of arthralgia, with a past history of an automobile accident resulting in a fracture of the pelvis with pain in the shoulders, knees and ankles.  The scan found focal uptake in the right anterolateral 8th and 9th ribs secondary to a recent fall.  Mild arthritic/degenerative changes were noted in the L4 vertebra.  The bone scan was otherwise normal.

In November 2007, the Veteran underwent a VA examination.  The examiner reviewed the STRs and interviewed the Veteran.  The Veteran reported that following service the left ankle did not start giving her problems until around five years prior.  Upon examination, the Veteran indicated pain in the ankle, intermittent swelling and that her ankle gave way.  Slight limitation of motion was shown on testing of plantar flexion.  A limping gait was noted reportedly due to her right knee.  An x-ray of the ankle showed "minimal degenerative disease."  The examiner diagnosed degenerative joint disease and opined that the left ankle condition was less likely as not caused by military service and that he was "unable to make any direct connection."  It was noted that no ankle disability was noted on the separation examination in 1983 and the Veteran denied pain until 2002, roughly 20 years following separation from service.

A December 2007 private examination conducted for the Veteran's Social Security application noted the Veteran's main complaint was right knee pain arising from a torn meniscus sustained in a fall one year earlier.  She described pain and swelling in her right knee joint and in the right shoulder, left knee and left ankle.  Upon examination, it was noted range of motion of the shoulders was normal.  Reduced range of motion of the right knee joint was noted and mild tenderness was present in the right shoulder and right knee. Osteoarthritis in the right shoulder and right knee was identified.

In a January 2008 VA treatment record, it was noted the Veteran had experienced pain in the shoulder for three years which had been getting worse for one week after a fall.  She also indicated pain in the knees, right worse than left, for three years.  She also complained of pain in the groin area that had been radiating to the knees for 20 years after a motor vehicle accident.

In September 2009, the Veteran testified at a hearing before the Board.  She indicated that after falling during physical training in service, she was on crutches for two months.  She reported that she did not seek treatment directly after service, but that every now and then "maybe once or twice a month", she would feel an "aching, pulling feeling" in her ankle although she did not see a doctor at that time.   She reported her ankle began giving way in 1995.  She stated she did not seek treatment because she was not having symptoms all the time.  She related she had a "second accident when it finally gave in."  She indicated her ankle gave way and she fell onto her right knee and right shoulder.  She indicated that she sought treatment for her ankle, knee and shoulder at VA beginning in 2003 and that she never sought private treatment.  She also indicated that she had been in an automobile accident between separation from service and initially seeking treatment, but that her shoulder and knee were not injured.  She clarified that she was seeking service connection for her right knee and right shoulder as secondary to a left ankle condition that caused her to fall in 2005.

In March 2010, the Board remanded the claim finding that the November 2007 examination was inadequate because the examiner did not consider complaints of, and treatment for, left ankle plain in April 2007.  In addition, the Board sought VA treatment records from January 2003.

In June 2010, the claims file was returned to the examiner who provided the November 2007 examination.  The claims file was reviewed.  The Veteran indicated daily pain in the left ankle caused by excessive walking.  She also reported problems with swelling and limitation of motion.  The x-ray studies of the ankle taken at her prior examination were noted to show very minimal degenerative disease mainly along the dorsal aspect of the talar bones.  The examiner again diagnosed degenerative joint disease in the left ankle.  The examiner opined that the left ankle disability was less likely than not caused by military service because there were no left ankle problems documented at the time of separation and he could find no documentation of any chronic left ankle problem related to service.  The examiner noted the body scan in June 2006 that mentioned an automobile accident with ankle pain, although the Veteran denied any nonmilitary injury to the left ankle.
In April 2012, the Board reviewed the claims file, to include the Veteran's lay statements, hearing testimony, treatment records and VA examination reports and denied the claim.

Thereafter, the Court ordered remand of the claim finding the June 2010 examination did not adequately consider treatment records prior to April 2007 showing left ankle, knee and shoulder pain.  The Board remanded the claim for a new examination in February 2014.

In April 2014, a VA examiner met with the Veteran and reviewed the claims file, to include the Veteran's treatment records.  The Veteran reported multiple sprain injuries to her ankle in service and reported pain in her ankle ever since which had caused her to fall.  She denied interim treatment and indicated she wore an ace sleeve that helped minimally. X-rays were taken and the examiner indicated the left ankle was objectively normal.  The examiner reported he had reviewed the claims file, the Veteran's testimony, the Board's remand and all VA outpatient treatment records.  Based on a review of such evidence and current imaging study results, he stated:

The Veteran has a completely normal objective left ankle examination today.  There is no evidence of objective ankle instability or ligament laxity or dysfunction.  She has full [range of motion] and normal strength].  Ankle x-rays (2012) comment upon talonavicular arthritis and 1st tarsometatarsal arthritis which are unrelated to her ankle, unrelated to her in-service claimed injury and unrelated to her current clinical compliant.  They are incidental findings and she has no objective exam abnormalities related to them.  There is absolutely no evidence of ankle or foot pathology that is related to service.

The examiner specifically indicated that he disagreed with the "talonavicular arthritis read".  He indicated there was a small incidental dorsal navicular osteophyte which he found "clinically irrelevant."  

Despite the finding at the April 2014 VA examination that the Veteran's ankle was essentially normal, there is lay evidence and private medical evidence dated in 2013 and 2014 indicating the presence of a current disability in the Veteran's left ankle.  Nonetheless, even if there was an unambiguous diagnosis of arthritis in the Veteran's left ankle, there remains is no competent evidence of a nexus between the Veteran's ankle injury in service and the disability in her ankle that first required treatment at least 20 years after separation from service.  

The Board acknowledges the Veteran's testimony that she has experienced symptoms in her ankle since service.  Nonetheless, the Board must emphasize that although lay evidence is competent to indicate symptoms experienced, such as  pain or tightness, it is not competent evidence as to whether the symptoms experienced by the Veteran during service were manifestations of arthritis or degenerative change.  Arthritis is not a condition that is capable of lay observation, and the determination as to the presence or diagnosis of such a disability, therefore, is medical in nature and competent medical evidence is needed to substantiate the claim.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that a veteran suffered a particular illness, bronchial asthma, was not competent because the matter required medical expertise).  

Based on the above, the Board cannot grant the claim for service connection on a direct basis.  Even if the Board were to find the Veteran does have arthritis in her ankle, there is no evidence of arthritis in service and no medical nexus linking the Veteran's in-service injury to a current disability in the Veteran's left ankle.  In addition, because there is no evidence that a chronic disease listed in 38 C.F.R. § 3.309(a) manifested to a compensable degree in the left ankle within a year of the Veteran's discharge from service, service connection is also not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309(a).
As to the Veteran's claims for service connection for right knee and right shoulder disabilities, there is no evidence or argument that a current disability of the right knee or a current disability of the right shoulder is directly related to the Veteran's active duty service.   Given that the criteria for service connection have not been met to demonstrate entitlement to service connection for a left ankle disability, the claims for service connection for right knee and right shoulder disabilities as secondary to a service-connected left ankle disability must be denied.

Because the preponderance of the evidence is against the claims, the benefit of-the-doubt doctrine does not apply, and the claims for service connection are denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a right shoulder disability is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


